Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/EP2018/056567 (filed 03/15/18), which application claims priority to US 62/471,575 (filed 03/15/17).
	The Preliminary Amendment filed 12/15/21 is entered.  Claims 22-42 are pending.
	The Drawings filed 09/10/19 are approved by the examiner.
	The IDS statements filed 09/10/19, 01/15/20, 03/23/20, 04/03/20 and 10/14/20 have been considered.  Initialed copies accompany this action. 
	Applicant’s election of species “metal precursor” in the Reply filed 12/15/21 is acknowledged.  Upon careful consideration, the species requirement is withdrawn.
The following is an examiner’s statement of reasons for allowance:
Vanhoutte et al (6,773,487) discloses a process for refining silver which includes scrubbing NOx with H20 to form HNO3, and subsequently recycling the HNO3 for leaching (claims 11-12).  The reference is not directed to the formation of metal-bearing precursors for cathode materials as claimed, and does not disclose or suggest instant steps of leaching one or 
Mao 5,728,367 discloses a process for fabricating a lithiated transition metal oxide (Abstract).  The reference teaches conversion of NOx to nitric acid, and reuse of the HNO3 to form lithium nitrate (LiNO3) (Col 5-6).  The reference, however, does not disclose or fairly suggest the instantly required recycling of HNO3 to use a leaching agent for metal or metal compounds resulting in formation of metal nitrates (e.g. Ni, Mn, Co), wherein a metal-bearing precursor is subsequently precipitated from metal nitrate solution using alkali hydroxide or carbonate, and the alkali nitrate solution is subsequently decomposed to produce a solid/liquid alkali and gas phase containing NOx.
The remaining references cited on forms PTO-1449 and PTO-892 are considered cumulative to those above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
March 11, 2022